             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 1 of 19

                                                                    MONROECOU,
                                                                       FILED
                                                                AT/t,t:f O'CLOCK_M

                                                                     MAR 112028



               IN THE CIRCUIT COURT OF MONRO  OUNTY, ARKANSAS
                                 CIVIL DMSION

ELIZABETH CROUCH, individually and as
SPECIAL ADMINISTRATRIX OF THE
ESTATE OF THOMAS DANIEL
CROUCH, DECEASED                                                                     PLAINTIFF

vs.                             CASE NO.    t/!C ll-.::X{ -3o -~
                                                          1


MASTER WOODCRAFf CABINETRY, LLC.;
PENSKE LEASING AND RENTAL COMPANY;
WALTER EARL mCICS; and
JOHN AND JANE DOE EN-1·-11-'IE~S 1-3                                             DEFENDANTS


                                         COMPLAINT



        COMES NOW the Plaintiff, Eli7.abeth Crouch, individually and as Special Administratrix

of the Estate of Thomas Daniel Crouch, Deceased, by and through her attorneys, RAlNwATER,

HOLT & SEXTON, P.A., and for her Complaint against the Defendants, hereby states and alleges the

following:

                              L       RESIDENCY & PARTIES

       1.       Plaintiff Elimbeth Crouch, individually and as the duly appointed Special

Administratrix of the Estate of Thomas Daniel Crouch, deceased, is, and was at all times relevant,

a resident of Mabelvale, located in Saline County, Arkansas. Mrs. Crouch was appointed the

Special Admininstratrix of the Estate of Thomas Daniel Crouch, her son, by Court Order. See

attached Exhibit 1.

                                                I
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 2 of 19




        2.       Defendant, Master Woodcraft Cabinetry, L.L.C., was at all times relevant an out of

 state corporation licensed and registered with the Arkansas Secretary of State to do business within

the boundaries ofthe state of Arkansas as a manufacturer, distributer and/or transporter of cabinets,

etc. through the use of either company owned and/or leased tractors and/or tmilers operated by

employees ofDefendant. Upon the Plaintiff's information and belief Defendant Master Woodcraft

Cabinetry, L.L.C. may be served with process with its registered agent for service the Business

Filings Incorporated, located at 124 West Capitol Ave., Ste. 1900, Little Rocle, Adcansas 72201.

        3.      Defendant Penske Leasing and Rental Company is a national company that sells,

leases and/or services tractors and/or trailers to businesses and/or individuals throughout the

United States, including Arkansas, for use on the roadways of Arkansas. Defendant Penske

Leasing and Rental Company, upon the Plaintiff's information and belief, owned and/or leased a

tractor and/or trailer to Defendant Master Woodcraft Cabinetry, L.L.C. for their use in the

transportation of products through Arkansas. Plaintiff believes that a tractor and/or trailer owned

by Defendant Penske Leasing and Rental Company and operated via a lease and/or some other

agreement with Defendant Master Woodcraft Cabinetry, L.L.C. was involved in a motor vehicle

collision with her son, Thomas Daniel Crouch, on or about October 31, 2019 in Monroe County,

Arkansas, who perished in the collision.

       4.       Defendant Walter Earl Hicks, is, upon the Plaintiffs information and belief, a

resident of the state of Texas and may be served with process at 1300 West Emory St., Marshall,

Texas 75670. Upon the Plaintiff's information and belief: Defendant Walter Earl Hicks was an

employee and/or agent of Defendant Master Woodcraft Cabinetry, L.L.C. and was operating the

tractor and trailer on the day in question at their instruction, training, supervision, dominion,

request and demand



                                                 2
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 3 of 19




         5.      Defendant John and Jane Doe Entities 1-3 are parties that are presently unknown to

 the Plaintiff, however, it is anticipated their names may be learned during the scope and course of

 discovery. It is the Plaintiff's belief that these are entities responsible either through respondeat

 superior for Defendant Hicks and/or are entities responsible for failing to train, educate, direct,

prepare, set policy, and/or give guidance to Defendant Hicks, including, but not limited to,

allowing him to make unnecessary and/or illegal stops. Upon learning their identity Plaintiff was

promptly substitute and amend the pleadingc; to conform within.

        6.       Plaintiff's counsel has executed a "John Doe Affidavit'' in accordance with A.C.A.

section 16-56-125 and is attached hereto as Exhibit 2.

        7.       The incident giving rise to this cause of action occurred on Interstate 40 east in rural

Monroe County, Arkansas on or arolllld log mile 211.

                              Il.      JURISDICTION AND VENUE

        8.       This Comt bas jmisdiction pursuant to Ark. Code Ann. § 16-13-201(a), which

provides that circuit courts shall have original jurisdiction of all actions and proceedings for the

redress of civil grievances except where exclusive jmisdiction is given to other courts.

        9.      Venue is proper pursuant to Ark. Code Ann. § 16-60-101, which provides that all

actions for damages for personal injury may be brought in the county where the collision occurred

which caused the injury or in the county where the person injured resided at the time of the injury.

                                      III.    BASIC PREMISE

        10.     This is a negligence case which arises from an incident that occurred on or about

October 31, 2019 on Interstate 40 &st on, or around, mile 211 around 11 :00 a.m. The actions of

Defendant Walter Earl llicks took the life of Thomas D. Crouch as more specifically pied herein.




                                                   3
              Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 4 of 19




                                            IV.       FACTS

         11.      On or about October 31, 2019, around 11 :00 a.m., Thomas D. Crouch was traveling

 eastbound on Interstate 40 in a 2017 Ford Transit van he operated as a work vehicle for his

 employer. Tho.mas D. Crouch was the father of two (2) young children with another on the way.

         12.      Thomas D. Crouch was operating his van in a normal manner, including using the

cruise control function on the van to control the speed of his van. It was estirnatNI to be traveling

approximately 78 miles per hom.

        13.      At the same time and place, Defendant, Walter Earl Hicks, was operating a 2019

Freightliner Cascadia pulling a 2015 Vang enclosed box transport cargo trailer also heading

eastbound on Interstate 40.

        14.      The tractor and/or trailer operated by Defendant Walter Earl Hicks was owned by

Defendant Penske Lessing smd Rental Company.

        15.      The tractor and/or trailer operated by Defendant Walter Earl Hicks and owned by

Defendant Penske lasing ad Rental Company was, upon the PJarintiff's information and belief,

leased to Defendant Master Woodcraft Cabinetry, LLC, based in Matsball, Texas.

        16.      Approximately five (5) miles west of the city of Brinkley, Arkansas city limits, a

collision occurred that took the life of Thomas D. Crouch.

        17.      The crash occurred in the eastbound right outside lane of traffic on Interstate 40

east.

        18.      At some point in time prior to 11:00 a.m. that mornin& Defendant Walter Earl

Hicks drove the tractor and transport trailer under his dominion and control onto the right side

shoulder of Interstate 40 heading east.

        19.      Defendant Hicks' tractor was not experiencing any mechanical defects that required

him to exit from the free flowing traffic eastbound on Interstate 40 to park safely on the shoulder.

                                                  4
              Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 5 of 19




         20.      Defendant Hicks was approximately five (5) miles from the proper exit from the

 Interstate located in the city of Brinkley, Arkansas.

        21.       Defendant Hicks maneuvered his tractor and trailer onto the shoulder in an area

 where in front of him was a guardrail that would prevent him from driving on the shoulder to

regain a proper speed for a safe re-entry onto the flow of traffic onto Interslate 40.

        22.      While it is unknown at this time what the nature and reason for Defendant Hicks to

leave the freeway at that moment in time, it is believed that Defendant Hicks needed to relieve

himself so he pulled over to the side of the roadway instead of continuing on to the Intentate exit

ramp that was less than five (5) miles away.

        23.      Defendant Hicks did whatever was needed when he made the unscheduled stop,

then began to try to re-enter the highway.

        24.      Defendant Hicks, running out of shoulder, made the decision to starting moving

over into the right band lane of traffic, despite not acquiring the necessary speed and distance for

the tractor and tmiler to safely re-enter the con1rolled flow of traffic.

        25.      Defendant Hicks, carelessly and negligently, in violation of the rights and safety of

others and the general public, failed to keep a proper lookout for other vehicles, pulled the tractor

and trailer he was operating onto the Interstate in the right hand lane directly in front of the van

operated by Thomas D. Crouch.

        26.      Upon the Plaintiff's information and belief Defendant Hicks' tractor and trailer had

reached a speed of approximately 33 miles per hour at the time he decided to pull into the right

band lane of traffic beading east on Interstate 40.

       27.       There was not any warning to Thomas D. Couch of the movement to enter the free

flow of traffic by Defendant Hicks.




                                                  5
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 6 of 19




        28.      Thomas D. Crouch had nowhere to go but directly underneath the 2015 Vang cargo

 box 1railer as his transit van approached the 1ractor and 1railer operated by Defendant Hicks.

        29.      The force of the collision between the transit van and cargo box 1railer caused

 significant damage to the 2017 transit van, with debilitating bodily injuries to Thomas D. Crouch.

        30.      The force of the collision was fatal to Thomas D. Crouch, age 33, who was

pronounced deceased by Momoe County Deputy Coroner C.J. Wmiams at approximately 11:07

a.m.

        31.     Thomas D. Crouch perished as a result of the injuries sustained by the negligent

actions of Defendant Walter Earl Hicks.

        32.     At the time of the collision, Defendant Hicks was an agent and/or employee of

Defendant Master Woodcraft Cabinetry, LLC.

        33.     At the time of the collision Defendant Hicks was operating the tractor and/or trailer

owned and leased by Defeodarrt Penske Leasing and Rental Company.

       34.      At the time of the collision, Defendant Hicks was acting in the course and scope of

his employment with Defendant Master Woodcraft~, LLC.

       35.      Prior to his death Thomas D. Crouch was gainfully employed and earning a living

and supporting himself and contributing to his family.

       36.      Thomas D. Crouch was 33 years of age at the time ofhis death and was a healthy,

able-bodied man with a normal life expectancy.

       37.      Thomas D. Crouch left to survive him his mother, Eli7.abetb. Crouch, the special

Administratrix, his &ther and three (3) minor children, each of whom have suffered and will

continue to suffer mental anguish by reason of such wrongful death.




                                                 6
            Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 7 of 19




 V. CAUSE OF ACTION NO. ONE-NEGLIGENCE OF DEFENDANT WALTER EARL
                                               WCICS

        38.     All of the allegations previously pied herein are re-alleged as though s1ated word-

for-woni.

        39.     Separate Defendant Hicks was negligent when he improperly pulled over to the

shoulder of Interstate 40 to relieve himself

        40.     Separate Hick was negligent when he made the decision to re-enter the flow of

traffic without any warning to his slower than usual rate of speed.

       41.     Separate Defendant Hicks was negligent when be failed to warn the other motorists

on the Interstate, including Thomas D. Crouch, that he stopped, was at an inadequate speed for re-

entry, and continued to enter the right lane of traffic in a willful and wantOD manner and in total

disregard of the rights and safety of others using the roadway.

       42.     Defendant Hicks was negligent in the following particulars:

               (a)    Driving in such a careless manner as to evidence a failure to keep a proper

                      traffic lookout for other, in violation of Ark. Code Ann.§ 27-51-104(a);

               (b)    Driving in such a careles,41 mam,er as to evidence a failure to maintain proper

                      control, in violation of Ade. Code Ann.§ 27-51-104(a), (bX6) & (bXB);

               (c)    Driving at a speed that was not reasonable and prudent under the conditions

                      and having regard to the actual and potential hamnls 1hen existing, in

                      violation of Ark. Code Ann. § 27-51-201(aX1);

               (d)    Operating a vehicle in such a manner which would cause a failure to

                      maintain control, in violation of Ark. Code Ann.§ 27-51-104(b)(6);




                                                7
Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 8 of 19




    (e)    Driving in a manner that was inattentive and such inattention was not

           reasonable and prudent in mamraining vehicular control, in violation ofArk.

           Code Ann.§ 27-51-104(b)(8);

   (f)     Failing to keep a lookout for other vehicles, in violation of the common law

          of Ar1cansas;

   (g)    Failing to keep the tractor-trailer under control, in violation of the common

          law of Arkansas;

   (h)    Failing to apply the brakes for the tractor-trailer preceding the collision in a

          timely manner to avoid or to mitigate injuries and damage;

   (i)    Failing to stop, swerve or otherwise act to apply evasive or emergency

          maneuvers after he knew, or by reasonable care should have known, that

          there was a reasonable likelihood that the tractor-trailer would be struck by

          a vehicle already in the lane of traffic and operating in a safe and maintained

          manner causing personal injury or even death;

   G)     Failing to sound a horn or give warning at any time prior to or during the

          crash sequence;

   (k)    Allowing the tractor-trailer to enter the roadway at a low rate of speed

          directly in front of the Crouch vehicle;

   (1)    Failing to drive at a speed no greater than was reasonable and prudent under

          the circumstances, having due regard for any actual or potential hazards, in

          violation of the common law of Arkansas;

   (m)    by making an improper stop on the shoulder without a safe distance to

          regain a safe and proper speed for re-entry onto the Interstate and failing to

          keep a safe lookout for oncoming traffic; and

                                    8
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 9 of 19




                  (n)    Otherwise :fai1ing to exercise ordinary care under the circumstances.

        43.       In addition, Separate Defendant Hicks failed to use the ordinary and reasonable

 care required under the circumstances by engaging in the following separate and independent acts

 or omissions:

                 (a)     Failing to obtain adequate education, direction and preparation, as well as

                         becoming aware of policy and guidance, prior to operating the tractor-trailer

                         h:e was driving;

                 (b)     Operating a commercial motor vehicle without the required knowledge to

                         do so safely;

                 (c)     Operating a commercial motor vehicle without the required skills to do so

                         safely;

                 (d)    Failing to look out for oncoming traffic on the interstate at any time prior to

                        the collision;

                 (e)    Failing to recognize a h87.8Id and drive so as to prevent the haz.ard from

                        turning into an emergency; and

                 (f)    failing to exit properly from the Interstate at a safe location.

       44.       At all relevant times, Defendant Hicks was a driver or operator of "commercial

motor vehicles" as defined by 49 C.F.R. parts 382 et seq. Of the Federal Motor Carrier Safety

Regulations. These federal regulations imposed certairi mandatory duties and prohibitions upon

Defendant Hicks to ensure that in driving a commercial motor vehicle be conducted himself in a

manner that protected public health, safety and welfare.

       45.       Defendant Hicks vioJated the Federal Motor Canier Safety Regulations, as adopted

by the ATlw,sas State Highway Commission Regulations, including but not limited to:




                                                  9
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 10 of 19




                  (a)     Violation of §392.2 in failing to operate a commercial vehicle in accordance

                          with the laws, on:linances, and regulations of the State of Arkansas;

                 (b)     Violation of §392.3 providing that not driver shall operate a motor vehicle,

                         while the driver's ability or alertness is so impaired, or so likely to become

                         impaired, through fatigue, illness, or any other cause, as to make it unsafe

                         for him to begin or continue to operate a commercial motor vehicle; and

                 (c)     Violation of §392.14 requiring extreme caution and reduced speed when

                         haz.ardous conditions exists.

        46.      A reasonably careful person, operating a commercial motor vehicle under similar

circumstances, would foresee that the failures in duties of care listed above would result in

devastating injmies, including possible death, to other persons traveling on public highways like

Plaintiff.

  VI. CAUSE OF ACTION - NEGLIGENCE OF SEPARATE DEFENDANT MASTER
                    WOODCRAFT CABINETRY, LL.C.

        4 7.     All of the allegations previously plead herein are re-alleged as though stated word-

for-word.

        48.      Defendant Master Woodcraft Cabinetry, LLC. was negligent in the following

                 particulars:

                 (a)    Failing to have adequate policies and procedures regarding its drivers

                        driving and the entering and exiting of the shoulder on the Interstate when

                        no mechanical problem exists;

                (b)     Failing to adequately train, educate, direct, prepare, set policy or give

                        guidance to its drivers regarding driving and using the shoulder in a proper

                        manner;



                                                  10
         Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 11 of 19




               (c)    Failing to adequately train, educate, direct, ~ set policy or give

                      guidance to its drivers regarding safe driving practices;

              (d)     Failing to exercise ordinary care with respect to mining, educating,

                      directing, preparing, setting policy or giving guidance to its drivers

                     regarding safe driving practices; and

              (e)    Otherwise faUing to exercise ordinary care under the circumstances;

       49.    In addition, Defendant Master Woodcraft Cabinetry, L.L.C. failed to use ordinary

and reasonable care required under the circumstances by engaging in the following separate and

independent acts and omissions:

              (a)    That Defendant Master Woodcraft Cabinetry, L.L.C. failed to properly

                     train, monitor and supervise Defendant Hicks in the safe operation of the

                     tractor trailer truck when approaching lumrds;

              (b)    That Defendant Master Woodcraft Cabinetry, L.L.C. failed to properly

                     train, monitor and supervise Defendant Hicks about distracted driving and

                     safely entering and exiting the Interstate from the shoulder;

              (c)    That Defendant Master Woodcraft Cabinetry, L.L.C. failed to properly

                     train, monitor and supervise Defendant Hicks about the duties imposed

                     upon him by the FMSCA and as a holder of a CDL;

              (d)    That Defendant Master Woodcraft Cabinetry, L.L.C. knew or should have

                     known 1hat Defendant Hicks was not competent, satismctory, qualified, or

                     safety-conscious enough to operate the tractor-trailer he was employed to

                     drive; and




                                              11
         Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 12 of 19




                (e)    That Defendant Master Woodcraft Cabinetry, L.L.C. misjudged and/or

                       overestimated the skills and ability of Defendant Hicks to drive the tractor-

                       trailer.

        50.    That Defendant Master Woodcraft Cabinetry, L.L.C. failed to comply with industry

standards as set forth by the DOT and relevant federal regulations dictated for motor carriers in

properly training drivers such as Defendant Hicks, which is evidence of negligence, including but

not limited to the following particulars:

               (a)     Failing to design, develop, and implement adequate safety managt!Olent

                       controls related to speed management, space management, seeing ahead,

                       total stopping distance, huard perception, accident countermeasures,

                       and/or fatigue and distracted driving awareness;

               (b)     Failing to train Defendant Hicks regarding speed management, space

                       management, seeing ahead, total stopping distance, lumrd perception,

                       accident cuunte1measures and fatigue, and distracted driving awareness;

               (c)     Failing to train, monitor and supervise the driving habits of Defendant

                       Hicks;

               (d)     Supervision of its business operations in failing to properly monitor the

                       driving habits and records of its drivers, employees, and/or agents,

                      specifically Defendant Hicks;

               (e)    Supervision of its drivers, employees, and/or agents, specifically Defendant

                      Hicks;

              (t)     Instruction of its drivers, employees, and/or agents, specifically Defendant

                      Hicks;




                                               12
         Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 13 of 19




               (g)    Entrustment of its tractor-1railer to its drivers, employees, and/or agents,

                      specifically Defendant Hicks;

               (h)    Entrustment of a tractor-trailer to its drivers, employees, and/or agents,

                      specifically the Defendant Hicks;

               (i)    Compliance with federal and/or state regulation and industry standards, as

                      referenced in this Complaint and as developed during the discovery of this

                      case;

              (j)     Failing to utilize available information and technology to properly monitor

                      its drivers, employees, and/or agents, specifically the Defendant Hicks for

                      compliance with company policies and/or state and federal regulations;

              (k)     Allowing Defendant Hicks to operate a commercial motor vehicle despite

                     knowledge of his inability to do so safely;

              (I)    Failing to have adequate safety management controls in place or in use to

                     ensure compliance with the required safety fitness standard;

              (m)    Failing to budget an appropriate amount of money to design, develop, and

                     implement safety managrment controls in the areas of speed management,

                     space manage1JJ.ent, seeing ahead, total stopping distance, 1umrd

                     perception, accident countermeasures and fatigue and distracted driving

                     awareness; and

              (n)    Failing to utilize available technology to monitor and audit the safety

                     performance of its driver's including Defendant Hicks.

       51.    That the conduct of Defendants are in violation of state and/or federal law,

including but not limited to, 49 C.F.R. §383.110-123, 49 C.F.R. §390.11, 49 C.F.R. §390.3; 49

C.F.R. §392.1, 49 C.F.R. §392.2; 49 C.F.R. §392.3; 49 C.F.R. §392.14, 49 C.F.R. §392.7, 49

                                              13
            Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 14 of 19




 C.F.R. §393.4, 49 C.F.R. §396.11, 49 C.F.R. §396.17, 49 C.F.R. §396.3, A.C.A. §27-51-104, §27-

 51-201, §27-51-204 and §27-52-305.

              VII. CAUSE OF ACTION - RESPONDEAT SUPERIOR LIABll.JTY

        52.     All of the allegations previously plead herein are re-alleged as though stated word-

for-word

        53.     At all times relevant, Separate Defendant Hicks was an agent and/or employee of

Separate Defendant Master Woodcraft Cabinetry, L.L.C.

        54.     At the time of the incident, Separate Defendant Hicks was acting within the scope

of his employment with Defendant Maser Woodcraft Cabinetry, L.L.C.

       55.      Separate Defendant Master Woodcraft Cabinetry, L.L.C. is legally responsible and

vicariously liable for the negligence of its agent and employee, Defendant Hicks, under the legal

doctrines of joint enterprise, respondeat superior, and the principles of agency as adopted in the

State of Arkansas.

       56.      The negligence of Defendant Hicks is imputed to Defendant Master Woodcraft

Cabinetry, L.L.C. as a matter of law.

 VII. NEGLIGENCE OF SEP ARATE DEFENDANT PENSKE LEASING AND RENTAL
                              COMPANY

       57.      All of the allegations previously plead herein are re-alleged as though stated word-

for-word.

       58.      Separate Defendant Penske Louring and Rental Company, upon the Plaintiff's

information and belief: leased the tractor and trailer operated by Defendant Hicks to Defendant

Master Woodcraft Cabinetry, LLC.




                                                14
             Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 15 of 19




         59.      Defendant Penske knew, or should have known, that Defendant Master Woodcraft

·failed to adequately hire, train, educate, prepare and direct their agents and/or employees, such as

 Defendant Hicks, on the risks and dangers of not maintajning a proper lookout while driving.

         60.     Defendant Penske knew, or should have known, that Defendant Master Woodcraft

 placed under-prepared drivers, such as Defendant Hicks, in the leased tractors and trailers owned

by Penske.

         61.     The failure by Defendant Penske to properly vet its lessee for its failure to produce

unqualified drivers to operate its leased equipment, caused the death of Thomas D. Crouch.

        62.      The negligent acts and omissions of Defendant John Does 1-2 and John and Jane

Doe Entities 1-3 are currently unknown at this time but shall be proved by the evidence learned

and discovered in the discovery phase of this case.

                                 IX. PROXIMATE CAUSATION

        63.      All of the allegations previously plead herein are re-alleged as though stated word-

for-word.

        64.      The Defendants' negligence was an actual and proximate cause of the collision

described herein and of the personal injuries and damages sustained by Plaintiffs. The injmies

would not have occurred but for the conduct of the Defendants.

                      X. INJURIF.B AND COMPENSATORY DAMAGES

        65.      All of the allegations previously plead herein are re-alleged as though stated word-

for-word.

        66.      Thomas D. Crouch sustained severe personal injuries and died, and Plaintiffs

sustained damages, as a result of the collision.

        67.     Thomas D. Crouch experienced extreme terror immediately before and after the

collision.

                                                   15
          Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 16 of 19




         68.    The Estate of Thomas D. Crouch, who are represented in this litigation by Plaintiff

 Eli7.Bbeth Crouch, Special Administratrix, have incmred funeral expenses.

        69.     Plaintiff is entitled to recover under Arkansas law for Thomas D. Crouch's

wrongful death and survival damage, for his heirs at law under AC.A. §16-62-102 and AC.A

 §16-62-101, which includes, but are not limited to, the following measure of damages:

                (a)     pecuniary injmies sustained, including benefits, goods, and services that the

                        decedents would have contributed, including the instruction, moral training,

                        and supervision of education that might have reasonably been given;

                (b)    mental anguish suffered in the past and reasonably certain to be suffered in

                       the future;

                (c)    reasonable value of funeral expenses;

                (d)    conscious pain and suffering of the decedent prior to his death;

                (e)    value of any earnings, profits or salary lost by the decedent and his heirs;

                       and

                (t)    the decedent's loss oflife.

        70.    Plaintiff hereby demands loss of life damagt,5 to the full extent allowed under

Arkansas law for the death of Thomas D. Crouch.

        71.    Plaintiff claims all damages allowed by Arkansas law for the wrongful death of

Thomas D. Crouch.

        72.    The heirs at law of Thomas D. Crouch are entitled to recover damages for the

wrongful death of Thomas D. Crouch.

        73.     The injmies and damaps described herein have been suffered in the past and will

be continuing in the future.




                                                16
         Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 17 of 19




                                XI. DEMAND FOR JURY TRIAL

        74.     Plaintiff respectfully requests a trial by jury.

                                   XII. DEMAND & PRAYER

        WHEREFORE, Plaintiff respectfully prays for judgment against the Defendants for a swn

in excess of that required for federal court jurisdiction in diversity of citiz.enship cases and

sufficient to fully compensate her for her damages.

       The Plaintiff respectfully prays for judgment against Defendants for pre-judgment interest

and post judgment interest at the maximum rate allowed by law; for reasonable expenses; costs;

and for all other proper relief to which she may be entitled.



                                               Respectfully Submitt •
                                               Attorneys for Pl · 1ff


                                               Bryce B wer (Ark. Bar No. 2002013)
                                               RAINWATER, HOLT & SEXTON, P.A.
                                               P.O. Box 17250
                                               Little Rock, AR 72222
                                               Telephone:    (501) 868-2500
                                               Facsimile:    (501) 868-2S05
                                               Email:        bbrewer@rainfrim.com




                                                 17
            Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 18 of 19




              IN THE CIRCUIT COURT OF MONROE COUNTY, ARKANSAS
                                CIVIL DIVISION

 ELIZABETH CROUCH,                                                                    PLAINTIFF
 individually and as
 SPECIAL
 ADMINISTRATRIX OF
 THE ESTATE OF
 THOMAS DANIEL
 CROUCH, DECEASED
 VS.                                   NO. _ _ _ _ __
 MASTER WOODCRAFT                                                                 DEFENDANTS
 CABINETRY, LLC;
 PENSKE LEASING AND
 RENTAL COMPANY;
 WALTER EARL IDCKS;
 and JOHN AND JANE
 DOE ENTITIES 1-3

STATE OF ARKANSAS)
                  )              ss:
COUNTY OF PULASKI )

       Comes now Bryce Brewer, and states, upon oath, the following:

       1.       I represent Plaintiff, Elizabeth Crouch, in the above matter.

       2.       Plaintiff, Elizabeth Crouch, is seeking a judgment against unknown tortfeasors.

       3.       The names of the unknown tortfeasors in this action will be designated by the pseudo-

names John and Jane Doe Entities 1-3, and will be named as such in the Plaintiff's Complaint.

       4.       Upon determining the identities of John and Jane Doe Entities 1-3, Plaintiff's

Complaint will be amended by substituting the real name for the pseudo-name.

       5.       This affidavit is made pursuant to A.C.A. §   ~
                                                      Bryce Brewer         · ·

                                                      .
                                                      Date
                                                              3.Q/L21Q
                                               EXHIBIT

                                         I      A
      Case 2:20-cv-00078-KGB Document 2 Filed 04/08/20 Page 19 of 19




     SWORN AND SUBSCRIBED before me on the~day of March, 2020.


                         ~    .........,.~
                     ~,,-.; ~ILLl'a                          Notary Public
       • •     . ~-~(;)~····· o..:'-t1._ .... o
My COmmISSIOD exp}~311'~·&tu~.-;~
              s:141-2121•.\
              = •
              =*:No.
                       •
              = • 12187087:•
              -;. ~
                  a.•         ULKNER ••
                                                  *=
                                                   ~
                                                    5
                                                  IJ""
                   -,-,11.:·,&:•· .. •• ..
              --           r;•
                           rA.
                   ~~-·.
               ~;~ s.        COUNTY ••
                      . ,,,,,.t-uBuc-
                        .                     #~
                                             ~~
                                                  ~


                          ,,,,,1111111•"''~




                                                         2
